Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2018

                                       No. 04-18-00457-CV

      James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley and Cody Presley,
                                       Appellants

                                                 v.

   COYLE FAMILY FARM, INC., Coyle Farm Partnership, Mike Coyle, Doug Coyle, Tim
                        Coyle, and Tom Tompkins,
                                Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 17-12-24620-CV
                        Honorable Camile G. Dubose, Judge Presiding

                                          ORDER
        The court reporter, Amelia Guillen, has filed a notice of late record, stating the reporter’s
record will not be timely filed because “the appellant is not entitled to appeal without paying the
fee, and the appellant has failed to pay the fee or make arrangements to pay the fee for preparing
such record.” We order appellants to provide written proof to this court by August 20, 2018, that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellants are entitled to the reporter’s record without prepayment of the reporter’s
fee. See Tex. R. App. P. 20.1, 35.3(a). If appellants fail to file such proof within the time
provided, appellants’ brief will be due 30 days after the clerk’s record has been filed, and the
court will only consider those issues or points raised in the brief that do not require a reporter’s
record for a decision. See Tex. R. App. P. 37.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court